Exhibit 1 Trading Symbols (TSX-V: LM; OTC BB: LMDCF) 151 Bloor St Jianwai SOHO, Building 17, Suite 601 Suite 703 39 East Third Ring Road Toronto, Ontario Dong San Huan Zhong Lu Canada M5S 1S4 Beijing 100022 China Tel:416.927.7000 Tel:86.10.5160.0152 Fax : 416.927.1222 Fax:86.10.5160.1801 www.lingomedia.com Form 51 – 102 F1 Management Discussion and Analysis Third Quarter Ended September 30, 2009 (Unaudited – Prepared by Management) November 27, 2009 1 Notice to Reader Management has compiled the unaudited financial statements of Lingo Media Corporation (“Lingo Media” or the “Company”) consisting of the Consolidated Interim Balance Sheet as at September 30, 2009 and the Interim Statements of Deficit, Operations, and Cash Flows for the nine months ended September 30, 2009.All amounts are stated in Canadian dollars.An accounting firm has not reviewed or audited this interim financial information. Cautions Regarding Forward-Looking Statements This Management Discussion and Analysis ("MD&A") contains certain forward-looking statements, which reflect management's expectations regarding the Company's results of operations, performance, business prospects and opportunities. Statements about the Company's future plans and intentions, results, levels of activity, performance, goals or achievements or other future events constitute forward-looking statements. Wherever possible, words such as "may," "will," "should," "could," "expect," "plan," "intend," "anticipate," "believe," "estimate," "predict," or "potential" or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect management's current beliefs and are based on information currently available to management as at the date hereof. Forward-looking statements involve significant risk, uncertainties and assumptions. Many factors could cause actual results, performance or achievements to differ materially from the results discussed or implied in the forward-looking statements. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. Although the forward-looking statements contained in this MD&A are based upon what management believes to be reasonable assumptions, the Company cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this MD&A, and the Company assumes no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including general economic and market segment conditions, competitor activity, product capability and acceptance, international risk, currency exchange rates and technology changes. More detailed assessment of the risks that could cause actual results to materially differ than current expectations is contained in the "Risk Assessment" section of this MD&A. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THIRD QUARTER ENDED SEPTEMBER 30, 2009 The following MD&A of Lingo Media Corporation’s financial condition and results of operations, prepared as of November 27, 2009, should be read in conjunction with the Company's interim financial statements for the nine months ended
